EFiled: Jul 25 2017 08:14AM EDT
                                      Granted       Filing ID 60891545
                                                    Case Number 277,2017
       IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMAR T. STANFORD,                    )
                                       )
      Defendant Below,                 )
      Appellant,                       )
                                       )
      v.                               )    No. 277, 2017
                                       )
STATE OF DELAWARE,                     )
                                       )
      Plaintiff Below,                 )
      Appellee.



                                      ORDER


      This ___ day of _______________, 2017, having considered the State’s

Motion to Remand, it is HEREBY ORDERED that the motion is GRANTED.

      It is FURTHER ORDERED that the case is remanded to Superior Court for

the Superior Court to address any outstanding claims in Stanford’s May 17, 2017

amended Motion for Postconviction Relief in the first instance.

      Jurisdiction is not retained.




                                       _______________________________
          Court: DE Supreme Court
   File & Serve
Transaction ID: 60872958
  Current Date: Jul 25, 2017
  Case Number: 277,2017
    Case Name: Stanford, Shamar v. State of Delaware



/s/ Judge Seitz, Collins